TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-02-00027-CV


Robert L. Collins, Appellant

v.

Texas Natural Resources Conservation Commission, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
NO. 99-13369, HONORABLE MARGARET A. COOPER, JUDGE PRESIDING




O R D E R
PER CURIAM
 On April 8, 2002, appellant Robert Collins filed a motion for rehearing and asked that
his appeal be reinstated as he has made arrangements to pay for preparation of the district clerk's
record.  Further, he requests that the time for filing the clerk's record be extended. 
		We withdraw our opinion and judgment of March 28, 2002.  Appellant's motion for
rehearing is granted.  Further, appellant's motion to extend time for the district clerk to file the
record is extended until May 15, 2002.  
		It is ordered April 25, 2002.

Before Justices Kidd, Patterson and Puryear
Do Not Publish